    Case 1:20-cv-00805-PLM-PJG ECF No. 12, PageID.415 Filed 09/21/20 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

ELECTION INTEGRITY FUND AND
ONE NATION MICHIGAN,                                Case No. 1:20-cv-00805

         Plaintiffs,                                HON. PAUL J. MALONEY

v                                                   MAG. PHILLIP J. GREEN
GRETCHEN WHITMER, in her official                   ORAL ARGUMENT REQUESTED
capacity as GOVERNOR OF THE
STATE OF MICHIGAN,

         Defendant.


Edward D. Greim                                 Neil Giovanatti (P82305)
Graves Garrett, LLC                             Samantha Reasner (P81148)
Special Counsel, Thomas More Society            Michigan Dep’t of Attorney General
Missouri Bar No. 54034                          Assistant Attorneys General
Attorney for Plaintiffs                         Attorneys for Defendant
1100 Main Street, Suite 2700                    P.O. Box 30758
Kansas City, MO 64105                           Lansing, MI 48909
(816) 256-3181                                  (517) 335-7603
edgreim@gravesgarrett.com                       GiovanattiN@michigan.gov
                                                ReasnerS@michigan.gov



          DEFENDANT’S MOTION TO DISMISS IN LIEU OF AN ANSWER

          Defendant Governor Gretchen Whitmer, through counsel, moves this Court to

    dismiss Plaintiffs’ Complaint under Fed. R. Civ. P. 12(b)(6) and based upon the

    following:

          1.     This case involves challenges to E.O. 2020-160 (now E.O. 2020-176).

    Plaintiffs allege that this order is unconstitutional and bring the following claims:

    (1) the E.O. is a violation of Plaintiffs’ first amendment rights as a direct restriction
Case 1:20-cv-00805-PLM-PJG ECF No. 12, PageID.416 Filed 09/21/20 Page 2 of 3




or as an unlawful time, place, and manner restriction; (2) the E.O. is a violation of

the first amendment’s overbreadth doctrine; (3) the E.O. is void for vagueness, and

(4) the E.O. is a violation of Plaintiffs’ first amendment rights as an unlawful prior

restraint.

      2.     Plaintiffs’ complaint should be dismissed for two reasons.

      3.     First, Jacobson gives the State broad authority to implement

emergency measures when faced with a society-threatening epidemic—including

the measures that Plaintiffs challenge as burdening their constitutional rights.

     4.      Second, even absent Jacobson’s deferential standard, Plaintiffs’

constitutional challenges to the orders at issue in this case fail under a more generic

constitutional analysis, and Plaintiffs otherwise fail to state a claim for relief for

any of the alleged federal constitutional violations.

     5.      In further support of this motion, Defendant relies on the facts, law,

and argument more fully developed in the attached brief in support.

     6.      Pursuant to W.D. Mich. L.R. 7.1(d), counsel for Defendant contacted

counsel for Plaintiffs on September 18, 2020, and there was a conference in which

counsel explained the nature of this motion and its legal basis and requested

concurrence. Counsel for Defendant did not obtain concurrence, necessitating this

motion.




                                            2
Case 1:20-cv-00805-PLM-PJG ECF No. 12, PageID.417 Filed 09/21/20 Page 3 of 3




      For the reasons set forth in this motion and the attached brief in support,

Defendant Governor Whitmer respectfully requests that the Court grant this

motion, dismiss Plaintiffs’ complaint in its entirety, and grant the Governor such

other and further relief as the Court deems just and appropriate.

                                              Respectfully submitted,


                                              /s/ Neil Giovanatti
                                              Neil Giovanatti (P82305)
                                              Samantha Reasner (P81148)
                                              Michigan Dep’t of Attorney General
                                              Assistant Attorneys General
                                              Attorneys for Defendant
                                              P.O. Box 30758
                                              Lansing, MI 48909
                                              (517) 335-7603
                                              GiovanattiN@michigan.gov
                                              ReasnerS@michigan.gov
Dated: September 21, 2020




                                          3
